                IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         WESTERN DIVISION


ANTHONY DUANE MILLS                                      PLAINTIFF


VS.                      CIVIL ACTION NO.: 5:17-CV-110-DCB-MTP


TRAVIS PATTEN, ANTHONY NETTLES,
MATHEW HENDERSON, HENRY FRANK, JR.,
TONY NICHOLS, JERRY BROWN,
STANLEY SEARCH, JR., JACKIE DENNIS
and WALTER MACKEL                                       DEFENDANTS


  ORDER ADOPTING REPORT AND RECOMMENDATIONS OF MAGISTRATE JUDGE
                        MICHAEL T. PARKER
      THIS MATTER is before the Court on Defendant Patten’s

Motion (Doc. 76) for Summary Judgment, Defendant Mackel’s

Motion (Doc. 79) for Summary Judgment, and United States

Magistrate Judge Michael T. Parker’s Report and Recommendation

(Doc. 92). Having reviewed the Plaintiff’s complaint and

Defendants Patten and Mackel’s Motions for Summary Judgment,

the Court agrees that the Motions [76] and [79] be granted.

                             BACKGROUND

      Plaintiff Mills, proceeding pro se and in forma pauperis,

was incarcerated at the Adams county Jail but has since been


                                  1
released and lives in Natchez, Mississippi. Mills sues Mackel

under 42 U.S.C. §1983, claiming that Mackel — at the time a

deputy with the Adams County Sheriff’s Department — entered

the Plaintiff’s home, held a gun to his head, raped him, and

inserted an object into his anus.

    Mills sues Patten – Sheriff of the Adams County Sheriff’s

Department — under 42 U.S.C. §1983, claiming that Patten used

excessive force against Mills. The day after the alleged rape,

Mills’ wife called the police because she noticed that Mills

had cut his wrists with a razor. Patten responded to prevent

the Plaintiff’s self-harm. When Patten arrived, Mills had

locked himself in the bathroom and was continuing to cut

himself. Defendant Patten broke down the door to the bathroom

and tased Mills before subduing him and taking Mills to the

hospital for treatment.

    On November 1, 2018, Defendants Mackel and Patten each

filed a Motion for Summary Judgment (Doc. 79) and (Doc. 76).

Magistrate Judge Parker filed his Report and Recommendation on

July 16, 2019. At that time, the Plaintiff had failed to

respond to either Defendant’s Motion for Summary Judgment.

Objections to the Report and Recommendation were due on July

30, 2019. The Plaintiff, instead of filing an objection to the

Report and Recommendation, filed a Motion for an Extension of


                              2
Time to File a Response (Doc. 99) and then a Response in

Opposition of the Motion for Summary Judgment (Doc. 101). This

Court addresses those Motions in a separate order.

                            ANALYSIS

    Magistrate Judge Parker recommends that Mackel’s Motion

for Summary Judgment should be entered, noting that the

Plaintiff did not allege that Defendant Mackel acted under

color of state law when he allegedly raped Plaintiff. A §1983

claim requires that the Defendant acted with the authority of

state law. See Doe v. Columbia-Brazoria Indep. Sch. Dist. By &

through Bd. Of Trustees, 855, F.3d 681, 687 (5th Cir.

2017)(quoting James v. Texas Collin Cnty., 535 F.3d 365, 373

(5th Cir. 2008)).

    Here, as Magistrate Judge Parker writes, “There is no

nexus between the rape and Defendant Mackel’s authority as a

law enforcement officer or the performance of his official

duties.”   Plaintiff did not allege that Defendant Mackel

identified himself as a law enforcement officer, that he was

in uniform, or that he used his authority as an officer to

harm the Plaintiff. The alleged rape occurred in the

Plaintiff’s home and had no relation to police activities or

police custody. Therefore, this §1983 claim must fail because




                               3
the defendant did not act under color of state law as is

required by the statute.

    Magistrate Judge Parker recommends that Patten’s Motion

for Summary Judgment should be granted, noting that Officer

Patten acted reasonably when he tased the Plaintiff. To

prevail on an excessive force claim, the Plaintiff must show:

(1) injury, (2) which resulted directly and only from a use of

force that was clearly excessive, and (3) the excessiveness of

which was clearly unreasonable. Hanks v. Rogers, 853 F.3d 738,

744 (5th Cir. 2017)(quoting Cooper v. Brown, 844 F.3d 517, 522

(5th Cir. 2016)).

    The Plaintiff was cutting himself with a razor and

refused to open the bathroom door, prompting Defendant Patten

to kick the door down and tase the Plaintiff. Precedent

establishes that Officer Patten acted reasonably in his

decision. See Buchana v. Gulfport Police Dept., 530 Fed.App’x

301, 314 (5th Cir. 2013)(holding that police officers used

reasonable amount of force in tasing suspect who refused to

comply with instructions to leave his bat on the ground);

Pratt v. Harris Cty., Tex., 822, F.3d 174, 182(holding that

police officers use of taser was not excessive when suspect

repeatedly ignored instructions and resisted handcuffing);

Stanley v. City of Baytown, Tex., 2005 WL 2757370 (S.D. Tex.


                              4
Oct. 25, 2005)(holding officer’s decision to tase Plaintiff

after Plaintiff physically resisted medical personnel after

suffering a seizure and ignoring officers instructions was not

an unreasonable use of force). Therefore, Plaintiff’s §1983

claim fails as Defendant Patten used reasonable force under

the circumstances.

     Accordingly, the Court finds that the case should be

dismissed with prejudice for failure to allege that Mackel acted

within the color of state law and for failure to show that Patten

used unreasonably excessive force.

     IT IS HEREBY ORDERED that Magistrate Judge Michael Parker’s

Report and Recommendation (Doc. 92) is ADOPTED as the findings

and conclusions of this Court;


     IT IS FURTHER ORDERED that a Final Judgment dismissing the

case with prejudice will be entered on even date herewith;

     SO ORDERED this the 4th day of September, 2019.

                                     _____/s/ David Bramlette______

                                       United States District Judge




                                 5
